UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
2:18-cv-08588-RGK-PJW; 2:18-cv-08565-RGK-PJW;
2:18-cv-08566-RGK-PJW; 2:18-cv-08568-RGK-PJW;
2:18-cv-08570-RGK-PJW; 2:18-cv-08577-RGK-PJW;
2:18-cv-08578-RGK-PJW; 2:18-cv-08579-RGK-PJW;
2:18-cv-08592-RGK-PJW; 2:18-cv-08551-RGK-PJW;
2:18-cv-08555-RGK-PJW; 2:18-cv-08556-RGK-PJW;
2:18-cv-08723-RGK-PJW; 2:18-cv-08423-RGK-PJW;
2:18-cv-08730-RGK-PJW; 2:18-cv-08569-RGK-PJW;
2:18-cv-08747-RGK-PIW; 2:18-cv-08748-RGK-PJIW;
2:18-cv-08749-RGK-PJW; 2:18-cv-08750-RGK-PJW;
2:18-cv-08753-RGK-PJW; 2:18-cv-08754-RGK-PJW;
2:18-cv-08759-RGK-PJW; 2:18-cv-08760-RGK-PJW;
2:18-cv-08763-RGK-PJW; 2:18-cv-08764-RGK-PJW;
2:18-cv-08420-RGK-PJIW; 2:19-cv-07048-RGK-PJW;
2:19-cv-07039-RGK-PJIW; 2:19-cv-07032-RGK-PJW;
2:19-cv-07044-RGK-PJIW;, 2:18-cv-06742-RGK-PJW

Case No. Date November 26, 2019

 

 

Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Scheduling Order and Order to Show Cause Why

Cases Should Not Be Consolidated

These related cases arise from the seizure of funds in connection with the ongoing
criminal matter United States v. Lacey, No. 18-CR-422-PHX-SPL (D. Ariz.). The seized funds are
the alleged proceeds of illegal activities associated with Backpage.com, an online publisher of
third-party advertisements. The claimants to the seized property have filed motions to vacate or
modify the seizure warrants, and motions for the release of funds, among others.

Federal Rule of Civil Procedure 42(a) provides authority for consolidation of actions that
involve common questions of law and fact. Rule 42(a) states that “[if] actions before the court
involve a common question of law or fact, the court may: (1) join for hearing or trial any or all
matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Title Related cases to In the Matter of Seizure of: Any and all funds held in Republic Bank of
Arizona Accounts

 

unnecessary cost or delay.” Fed. R. Civ. P. 42(a). The court has “broad discretion” under
Federal Rule of Civil Procedure 42(a) to consolidate cases pending within the same district once
that determination is made. Jnvestors Research Co. v. United States Dist. Court for Cent. Dist.,
877 F.2d 777, 777 (9th Cir. 1989).

The claims in these related cases arise from the same set of facts and are subject to the
same asserted defenses. The Court therefore orders the parties to show cause why the Court

should not exercise its discretion to consolidate the cases in this matter.

The Parties shall file a Response to this Order to Show Cause by no later than
December 9, 2019.

Pursuant to the above, the Court extends Claimants’ deadline to respond to the verified civil
forfeiture complaint until January 6, 2019.

IT IS SO ORDERED.

 

Initials of Preparer

 
